489 F.2d 732
RAYMOND INTERNATIONAL, INC., a corporation, Plaintiff,v.BOOKCLIFF CONSTRUCTION, INC., a corporation,Defendant-Appellant, v. METROPOLITAN UTILITIESDISTRICT, Third Party defendant-Appellee.
No. 73-1485.
United States Court of Appeals, Eighth Circuit.
Submitted Jan. 14, 1974.Decided Feb. 1, 1974.

Leo Eisenstatt, Eisenstatt, Higgins, Kinnamon & Okun, Omaha, Neb., for defendant-appellant.
W. L. Strong, Asst. Gen. Counsel, Metropolitan Utilities District, Omaha, Neb., for third party defendant-appellee.
Before MATTHES, Senior Circuit Judge, HEANEY, Circuit Judge, and SMITH, Senior District Judge.1
PER CURIAM.


1
Raymond International, Inc., a New Jersey corporation, filed this lawsuit against Bookcliff Construction, Inc., a Colorado corporation, seeking to recover the amount due under a construction contract involving a well field water collection system for Metropolitan Utilities District's (MUD) Platte River Water Treatment Plant.  Bookcliff filed a third party complaint against MUD and prayed that judgment be rendered in its favor in any amount adjudged to be due from Bookcliff to plaintiff; and also for damages resulting from flooding of the project which was the subject of the construction contract.  The controversy between Raymond International and Bookcliff was settled.  The third party claim was tried before the court, which found the issues in favor of MUD and from the ensuing judgment Bookcliff has appealed.


2
We have considered appellant's contentions and find them lacking sufficient substance to warrant interference with the district court's soundly reasoned opinion, which is reported at 347 F. Supp. 208 (D.Neb.1972).


3
Accordingly, we affirm.



1
 Honorable Talbot Smith, Senior District Judge, Eastern District of Michigan, sitting by designation